CARL,AND, Circuit Judge
(dissenting). The 'errors assigned were substantially as follows:
(1) That the court erred in finding that the deeds were obtained by undue influence.
(2) That the court erred in finding that the Fenstermachers were mentally incompetent and incapable of making the deeds. There was no assignment that the court erred in finding that the deeds were obtained by fraud.
These assignments of error accompanied 330 printed pages of testimony and were simply reprinted in the brief as assignments of error. I do not think this was a compliance with Rule 24.
Coming to the merits, the majority opinion says:
“And the grounds of the suit are that at the time the respective deeds were made, Mrs. Fenstermacher, who: held the title to the farm from 1882 to 3906, had not sufficient mental capacity to execute a valid deed, and that she was induced to make each of these deeds by the undue influence of Mrs. Ludwig.”
Of course, want of mental capacity and undue influence have, in cases of this kind, a well-known meaning. The complaint, however, alleged:
“But the same were obtained and procured through the manipulation, fraud, and deceit of the defendants and each of them, and by means of the influence and control which said Mary C. Ludwig had over her said mother and unduly exercised.”
The prayer of the complaint asked that the several deeds be declared not to be the acts and deeds of Caroline Fenstermacher, but that they were “procured by. the fraud and undue influence of the defendant.”
A careful reading of the evidence has convinced me that a clear case of fraud in the procurement of the deeds was made out by the plaintiff. The decision of the majority is, in my opinion, not only wrong on the facts, but convicts a mother, who the evidence shows loved her daughters wth equal affection, of conveying without consideration property of the reputed value of $75,000 to one daughter without giving the other anything. The mere statement of what was accomplished suggests something wrong.
I must dissent.